— Order insofar as appealed from unanimously reversed on the law without costs, in accordance with the following memorandum: The court erred in imposing a money sanction as a condition of vacating a default judgment and by permitting the judgment to stand as security. When the court granted an order permitting defendant’s counsel to withdraw, further proceedings were stayed pursuant to CPLR 321 (c). Since the default judgment was obtained during the stay, it was a nullity and should have been vacated without condition (see, Firemen’s Fund Ins. Co. v Dietz, 110 AD2d 1083; J. C. S. Design Assocs. v Vinnik, 85 AD2d 572). (Appeal from order of *533Supreme Court, Onondaga County, Tenney, J. — vacate default judgment.) Present — Callahan, J. P., Doerr, Boomer, Balio and Lawton, JJ.